COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  Ex Parte: Luis Ramos.                         §              No. 08-17-00070-CR

                                                §                 Appeal from the

                                                §               409th District Court

                                                §            of El Paso County, Texas

                                                §              (TC# 20160D02189)

                                            §
                                          ORDER

        The Court GRANTS the Appellee’s third motion for extension of time to file the brief

until December 13, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

        It is further ORDERED that the Hon. Jeep Darnell, the Appellee’s Attorney,

prepare the Appellee’s brief and forward the same to this Court on or before December 13,

2017.

        IT IS SO ORDERED this 30th day of October, 2017.




                                            PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.